RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0057p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 DANIEL VANDERKODDE; SUSAN BUCK; RUBY ROBINSON; ANITA                      ┐
 BECKLEY; RITCHIE SWAGERTY, on behalf of themselves and all others         │
 similarly situated,                                                       │
             Plaintiffs-Appellants/Cross-Appellees (19-1091/1127/1128),    │
                                                                           │
                                                                           >   Nos. 19-1091/1127/1128
        v.                                                                 │
                                                                           │
                                                                           │
 MARY JANE M. ELLIOTT, P.C. (19-1091/1127); BERNDT & ASSOCIATES,           │
 P.C. (19-1091/1128),                                                      │
                             Defendants-Appellees/Cross-Appellants,        │
                                                                           │
 LVNV FUNDING, LLC; MIDLAND FUNDING, LLC; MIDLAND CREDIT                   │
 MANAGEMENT, INC.; ENCORE CAPITAL GROUP, INC.,                             │
                                                                           │
                                 Defendants-Appellees (19-1091).
                                                                           ┘

                         Appeal from the United States District Court
                    for the Western District of Michigan at Grand Rapids.
                   No. 1:17-cv-00203—Paul Lewis Maloney, District Judge.

                                   Argued: January 29, 2020

                             Decided and Filed: February 26, 2020

                    Before: GUY, SUTTON, and GRIFFIN, Circuit Judges.

                                      _________________

                                            COUNSEL

ARGUED: Theodore J. Westbrook, WESTBROOK LAW PLLC, Grand Rapids, Michigan, for
Daniel VanderKodde, Susan Buck, Ruby Robinson, Anita Beckley, and Ritchie Swagerty.
Michael J. Cook, COLLINS EINHORN FARRELL PC, Southfield, Michigan for Mary Jane M.
Elliott, P.C. C. Thomas Ludden, LIPSON NEILSON P.C., Bloomfield Hills, Michigan, for
Berndt & Associates, P.C. Theodore W. Seitz, DYKEMA GOSSETT PLLC, Lansing,
Michigan, for Midland Funding, LLC, Midland Credit Management, Inc., and Encore Capital
Group, Inc. ON BRIEF: Theodore J. Westbrook, WESTBROOK LAW PLLC, Grand Rapids,
 Nos. 19-1091/1127/1128                   VanderKodde, et al. v.                                  Page 2
                                      Mary Jane M. Elliott, P.C., et al.

Michigan, Phillip C. Rogers, Kevin J. Rogers, LAW OFFICE OF PHILLIP C. ROGERS, Grand
Rapids, Michigan, for Daniel VanderKodde, Susan Buck, Ruby Robinson, Anita Beckley, and
Ritchie Swagerty. Michael J. Cook, COLLINS EINHORN FARRELL PC, Southfield, Michigan
for Mary Jane M. Elliott, P.C. C. Thomas Ludden, Karen A. Smyth, LIPSON NEILSON P.C.,
Bloomfield Hills, Michigan, for Berndt & Associates, P.C. Theodore W. Seitz, DYKEMA
GOSSETT PLLC, Lansing, Michigan, for Midland Funding, LLC, Midland Credit Management,
Inc., and Encore Capital Group, Inc. Nabil G. Foster, HINSHAW & CULBERTSON LLP,
Chicago, Illinois, for LVNV Funding, LLC.

     GRIFFIN, J., delivered the opinion of the court in which GUY and SUTTON, JJ., joined.
SUTTON, J. (pp. 10–16), delivered a separate concurring opinion.

                                         _________________

                                               OPINION
                                         _________________

        GRIFFIN, Circuit Judge.

        In Exxon Mobil Corp. v. Saudi Basic Industries Corp., the Supreme Court made clear that
the Rooker-Feldman doctrine—which prohibits the lower federal courts from reviewing appeals
of state-court decisions—applies only to an exceedingly narrow set of cases. 544 U.S. 280
(2005). This putative class action brought under the Fair Debt Collection Practices Act and
Michigan consumer laws “is not the rare one that threads the Rooker-Feldman needle.” Van
Hoven v. Buckles & Buckles, P.L.C., 947 F.3d 889, 892 (6th Cir. 2020). We therefore reverse its
dismissal on Rooker-Feldman grounds and remand for further proceedings.

                                                    I.

        Plaintiffs are consumers who held credit accounts with various financial institutions and
later defaulted on their debts. Defendants LVNV Funding, LLC and Midland Funding, LLC
bought these debts1 and hired defendant Mary Jane M. Elliott, P.C., a law firm, to represent them
in collection proceedings. In five separate actions, Elliott filed complaints and supporting
affidavits in Michigan state court against plaintiffs on LVNV’s or Midland Funding’s behalf.


        1LVNV     bought Swagerty’s and VanderKodde’s debts; Midland Funding bought Beckley’s, Buck’s, and
Robinson’s debts. Defendant Midland Credit Management, Inc. serviced the accounts owned by Midland Funding;
both are subsidiaries of defendant Encore Capital Group, Inc.
 Nos. 19-1091/1127/1128                VanderKodde, et al. v.                               Page 3
                                   Mary Jane M. Elliott, P.C., et al.

Each suit resulted in a judgment against the debtor—by default in Buck’s, Robinson’s, and
Swagerty’s cases, and by consent in Beckley’s and VanderKodde’s.

       After obtaining a court judgment against a debtor, a “judgment creditor” may resort to
garnishment “to intercept the debtor’s income at its source (say from the debtor’s employer)
rather than trying to collect from the debtor herself.” Van Hoven, 947 F.3d at 891. Michigan’s
Court Rules “offer a simplified post-judgment garnishment procedure”:

       To collect, the creditor gives the court clerk a verified statement that describes the
       debt and the parties. MCR 3.101(D). If everything “appears to be correct,” the
       clerk issues a writ of garnishment and the creditor serves it on the third party, the
       garnishee. MCR 3.101(D)–(E). Unless the garnishee or debtor objects, that’s
       usually it: The garnishee gives the money to the creditor rather than the debtor.
       MCR 3.101(J)(1).

Id. Following this roadmap, defendants filed multiple “request[s] and writ[s] for garnishment” in
state court for each judgment debtor. At this stage, defendant Berndt & Associates, P.C., a law
firm, represented LVNV in plaintiff Swagerty’s case, while Elliott remained counsel in the other
cases. None of the judgment debtors (i.e., plaintiffs in this case) objected to any of the writs
within the fourteen-day window for doing so.

       This case concerns the rate of post-judgment interest used in creating the writ-of-
garnishment requests. Michigan law provides specific methods for calculating judgment interest.
In many cases, including this one, it “is calculated on the entire amount of the money judgment,
including attorney fees and other costs,” using the following method:

       [I]nterest on a money judgment recovered in a civil action is calculated at
       6-month intervals from the date of filing the complaint at a rate of interest equal
       to 1% plus the average interest rate paid at auctions of 5-year United States
       treasury notes during the 6 months immediately preceding July 1 and January 1,
       as certified by the state treasurer, and compounded annually, according to this
       section.

MCL § 600.6013(8). Section 600.6013(8) does not distinguish between pre-judgment and post-
judgment interest. See Matich v. Modern Research Corp., 420 N.W.2d 67, 75 (Mich. 1988)
(“Pre judgment interest vests or becomes fixed at the time the judgment is entered, while post
judgment interest continues to accumulate or ‘accrue’ after the time the judgment is entered.”
 Nos. 19-1091/1127/1128                VanderKodde, et al. v.                               Page 4
                                   Mary Jane M. Elliott, P.C., et al.

(emphases omitted)). The Michigan Department of Treasury’s website lists every judgment
interest rate calculated using this method, dating back to 1987.         Interest Rates for Money
Judgments,     https://www.michigan.gov/treasury/0,4679,7-121-44402_44404-107013--,00.html
(last visited Feb. 24, 2020). During the eleven-year period at issue here, it reached a peak of
4.033% and a valley of 0.687%. Id.

       In the writs of garnishment in this case, the outstanding amounts of plaintiffs’ debts were
calculated using the much higher post-judgment rate of 13%. This is the maximum interest rate
allowed for a judgment “rendered on a written instrument evidencing indebtedness with a
specified [or variable] interest rate.” MCL § 600.6013(7). But the underlying judgments here
were not so rendered. The three default judgments specify that they are “not based on a note or
other written evidence of indebtedness,” and none of the judgments include any supporting
written instrument. So, plaintiffs allege, use of the 13% rate was improper under Michigan law.

       Plaintiffs claim that defendants’ use of this impermissibly high interest rate in the writs of
garnishment led to defendants (1) falsely communicating that plaintiffs owed more money than
they actually did and (2) collecting (and attempting to collect) more money from plaintiffs than
the law allowed. Both of these actions allegedly violate the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692 et seq., which “prohibits debt collectors from employing ‘false,
deceptive, or misleading’ practices.” Sheriff v. Gillie, 136 S. Ct. 1594, 1598 (2016) (quoting
15 U.S.C. § 1692e); see §§ 1692e, 1692f.         Seeking to represent thousands of Michigan
consumers, plaintiffs brought suit in the United States District Court for the Western District of
Michigan, alleging violations of the FDCPA; the Michigan Collection Practices Act, MCL
§ 445.251, et seq.; and the Michigan Occupational Code, MCL § 339.101 et seq.

       Elliott and Berndt filed motions to dismiss the claims against them pursuant to Federal
Rule of Civil Procedure 12(b)(1). The district court granted their motions and dismissed the
claims for lack of subject-matter jurisdiction. VanderKodde v. Mary Jane M. Elliott, P.C.,
314 F. Supp. 3d 836 (W.D. Mich. 2018). Plaintiffs’ lawsuit, the district court said, amounted to
an appeal of the judgments and writs of garnishment in the state-court collection proceedings,
and such appeals are barred under the Rooker-Feldman doctrine. Following Elliott and Berndt’s
 Nos. 19-1091/1127/1128                         VanderKodde, et al. v.                                           Page 5
                                            Mary Jane M. Elliott, P.C., et al.

lead, the remaining defendants also filed a motion to dismiss, arguing that Rooker-Feldman
barred the claims against them, too. The district court granted that motion in a short order,
relying on the reasoning in its previous dismissal order, and entered judgment.

         Plaintiffs timely appealed.           Elliott and Berndt filed cross-appeals raising statute-of-
limitations defenses.

                                                            II.

         “This Court reviews questions of subject matter jurisdiction de novo.” Todd v. Weltman,
Weinberg & Reis Co., 434 F.3d 432, 435 (6th Cir. 2006).

                                                           A.

         “The Rooker-Feldman doctrine bars lower federal courts from conducting appellate
review of final state-court judgments because 28 U.S.C. § 1257 vests sole jurisdiction to review
such claims in the Supreme Court.” Berry v. Schmitt, 688 F.3d 290, 298 (6th Cir. 2012); see
D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923). The doctrine has a limited scope. It does not, for example, bar “a district court from
exercising subject-matter jurisdiction simply because a party attempts to litigate in federal court
a matter previously litigated in state court.” Exxon, 544 U.S. at 293. It applies only to the
“narrow” set of “cases brought by state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced and inviting district court
review and rejection of those judgments.”2 Id. at 284.

         We determine whether Rooker-Feldman bars a claim by looking to the “source of the
injury the plaintiff alleges in the federal complaint.” McCormick v. Braverman, 451 F.3d 382,
393 (6th Cir. 2006). If the source of the plaintiff’s injury is the state-court judgment itself, then
Rooker-Feldman applies. Id. “If there is some other source of injury, such as a third party’s

         2Rooker-Feldman     is often discussed along with the abstention doctrines, like Younger and Pullman,
because they similarly prohibit review of state-court actions by federal courts. But Rooker-Feldman is not an
abstention doctrine—that is, a “judicially created” exception to federal-court jurisdiction. See Lindsey v. Normet,
405 U.S. 56, 62 n.5 (1972). Rather, Rooker-Feldman operates as a natural consequence of Congress’s decision not
to grant subject-matter jurisdiction to the federal district courts or courts of appeals to consider appeals of state-court
decisions.
 Nos. 19-1091/1127/1128                  VanderKodde, et al. v.                             Page 6
                                     Mary Jane M. Elliott, P.C., et al.

actions, then the plaintiff asserts an independent claim.” Lawrence v. Welch, 531 F.3d 364, 368–
69 (6th Cir. 2008) (quoting McCormick, 451 F.3d at 394). “A court cannot determine the source
of the injury ‘without reference to [the plaintiff’s] request for relief.’” Berry, 688 F.3d at 299
(alteration in original) (quoting Evans v. Cordray, 424 F. App’x 537, 539 (6th Cir. 2011)).

       We recently considered the applicability of Rooker-Feldman in circumstances quite
similar to those here. Van Hoven, 947 F.3d at 891. In Van Hoven, a judgment debtor brought an
FDCPA class action against a law firm that filed requests for writs of garnishment in Michigan
state court to collect on her (and others’) debts. Id. She alleged that those requests unlawfully
“tacked on the costs of the request (a $15 filing fee) to the amount due” and “added the costs of
prior failed garnishments.”    Id.    Faced with the defendants’ jurisdictional challenge under
Rooker-Feldman, we held that the doctrine did not apply for two reasons.

       First, Rooker-Feldman “applies only when a state court renders a judgment—when the
court ‘investigates, declares, and enforces liabilities’ based on application of law to fact.” Id. at
892 (brackets omitted) (quoting Feldman, 460 U.S. at 479). A writ of garnishment is not a
judgment—it is the result of a “ministerial process,” id. at 893, in which the clerk of the court
has a nondiscretionary obligation to issue the writ if the request “appears to be correct,” MCR
3.101(D). “Rooker-Feldman does not apply to ‘ministerial’ actions by court clerks.” Van
Hoven, 947 F.3d at 893 (quoting Feldman, 460 U.S. at 479–80).

       Second, the plaintiff’s injuries stemmed not from the writs of garnishment themselves,
but rather “the costs included in them.” Id. That is, the plaintiff’s allegations “target[ed]
Buckles & Buckles’ actions in tallying the amount of relief requested, not the writs of
garnishment themselves.” Id. Van Hoven also discussed Todd v. Weltman, Weinberg & Reis
Co., 434 F.3d at 435–37, which concerned an FDCPA action “alleging that a creditor made a
false statement to obtain a garnishment order in state court.” Van Hoven, 947 F.3d at 893.
There, we similarly held that Rooker-Feldman did not apply because the plaintiff’s injuries
stemmed from the defendant’s conduct, not the state-court judgment, as the plaintiff claimed he
“was injured by [the defendant] when [the defendant] filed a false affidavit.” Todd, 434 F.3d at
437.
 Nos. 19-1091/1127/1128                VanderKodde, et al. v.                             Page 7
                                   Mary Jane M. Elliott, P.C., et al.

                                               B.

       Both reasonings from Van Hoven apply here. The district court found that plaintiffs’
injuries “were caused by the writs of garnishment,” and that the writs were “state-court orders
subject to Rooker-Feldman.” VanderKodde, 314 F. Supp. 3d at 841. Van Hoven’s holding that a
writ of garnishment issued by a Michigan court “is not a state court judgment” directly
contradicts this conclusion and controls our decision here. 947 F.3d at 893.

       But the district court also found that Rooker-Feldman applied for a different reason:
because “the sources of Plaintiffs’ injuries are the underlying judgments, not the writs of
garnishment.” VanderKodde, 314 F. Supp. 3d at 840. The district court stated that the “legal
error” at issue—use of the 13% rate of judgment interest that exceeded what Michigan law
allows—“occurred in the underlying judgments, not in the request for writs of garnishment.” Id.
Each judgment includes the amount of “judgment interest accrued thus far” and all but one list
13% as the “statutory rate” that amount was “based on.” The phrase “judgment interest accrued
thus far”—that is, at the time of the judgment’s filing—specifically describes pre-judgment
interest. See Matich, 420 N.W.2d at 75. But MCL § 600.6013(8) makes no distinction between
pre-judgment interest and post-judgment interest. Both are calculated in the exact same way.
So, continued the district court, the post-judgment interest rate used in calculating the amount
owed in the garnishment requests had to be identical to the pre-judgment interest rate that
appeared in the underlying judgments. In other words, “the judgment set the rate for both pre
and post-judgment interest.” VanderKodde, 314 F. Supp. 3d at 841.

       The problem with the district court’s reasoning is its focus on the likely source of
defendants’ calculation error rather than the source of plaintiffs’ injury. In their complaint,
plaintiffs allege that defendants “willfully and intentionally collected and attempted to collect
amounts that they are not entitled to collect,” in violation of the FDCPA, by “calculating
postjudgment interest [in the writs of garnishment] at a rate higher than” Michigan law allows.
Again, Van Hoven controls our decision here, as plaintiffs target defendants’ “actions in tallying
the amount of relief requested,” rather than the state-court judgments themselves. Van Hoven,
 Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                              Page 8
                                    Mary Jane M. Elliott, P.C., et al.
947 F.3d at 893. That the defendants in Van Hoven added costs to the total amount owed instead
of using an unlawfully high interest rate does not compel a different result.

       The collection proceeding against Swagerty helps to illustrate the disconnect between the
state-court judgments and plaintiffs’ injuries. That judgment—unlike the judgments in the other
cases—listed a pre-judgment interest rate of 4.06%. But Berndt nevertheless calculated the
amount owed in the writ-of-garnishment requests it filed using a 13% rate. This shows that
inclusion of the unlawfully high amount owed in the writs of garnishment did not flow from the
judgments as a natural, inevitable consequence of their existence.              Instead, it required
independent conduct by defendants.        That’s the conduct that plaintiffs focus on in their
complaint: “tallying the amount of relief requested” in the writ-of-garnishment requests. Id.

       Harold v. Steel, 773 F.3d 884, 885–86 (7th Cir. 2014), which the district court relied on
below and defendants rely on now, does not change things. See VanderKodde, 314 F. Supp. 3d
at 842. We discussed and distinguished that case in Van Hoven:

       [In Harold, the] claimant alleged that a debt collector had made a false statement
       in litigation to obtain a default judgment against him. [773 F.3d] at 885. The
       plaintiff’s injury was caused by the state court judgment, not the defendant’s
       actions. That’s because the plaintiff had already raised the same objections in
       state court and lost. Id. The resulting state court judgment prompted the
       plaintiff’s wages to be garnished. That made the plaintiff a “state-court loser[ ]”
       complaining of an injury “caused by [a] state-court judgment[ ]” against him,
       seeking “review and rejection” of a factual determination the state court had
       already made. Exxon, 544 U.S. at 284. By contrast, Van Hoven never raised her
       concerns in Michigan state court. Right or wrong, Harold does not apply.

Van Hoven, 947 F.3d at 893 (last three alterations in original). The same goes here, as plaintiffs
did not raise any objections in state court, either.      The district court stated that applying
Rooker-Feldman made “intuitive sense” because “[w]here parties are afforded an opportunity to
challenge the amount of money that will be garnished, they should do so,” instead of “sit[ting] on
their hands” and later suing in federal court. VanderKodde, 314 F. Supp. 3d at 844–45. This is a
valid concern, but not under Rooker-Feldman. Other doctrines, like res judicata, collateral
estoppel, and forfeiture can discourage strategic sandbagging in litigation. Rooker-Feldman’s
focus lies elsewhere.
 Nos. 19-1091/1127/1128                    VanderKodde, et al. v.                          Page 9
                                       Mary Jane M. Elliott, P.C., et al.

       Because Rooker-Feldman does not apply, we reverse the district court’s dismissal for
lack of subject-matter jurisdiction.

                                                   III.

       Defendants raise several alternate grounds on which to affirm the district court’s
dismissal of this case, including standing, “comity,” and the statute of limitations (which Elliott
and Berndt raise in their cross-appeals). But the district court did not address any of them.
Because this is “a court of review, not of first view,” Cutter v. Wilkinson, 544 U.S. 709, 718 n.7
(2005), we “remand the case to the district court to resolve [these issues] in the first instance,”
Cavin v. Mich. Dep’t of Corr., 927 F.3d 455, 459 (6th Cir. 2019).

                                                   IV.

       For the reasons discussed above, we reverse the district court’s judgment, dismiss the
cross-appeals, and remand for further proceedings consistent with this opinion.
 Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                             Page 10
                                    Mary Jane M. Elliott, P.C., et al.

                                       _________________

                                        CONCURRENCE
                                       _________________

         SUTTON, Circuit Judge, concurring. After Justice Ginsburg’s unanimous opinion in
Exxon Mobil v. Saudi Basic Industries, 544 U.S. 280 (2005), it looked like the Court finally and
mercifully had driven a stake through Rooker-Feldman. The so-called doctrine had caused so
much mischief, creating needless complications, distracting litigants and courts from the
properly presented federal issues at hand, and helping no one, not even the supposed
beneficiaries of its largesse: state court judgments. One could be forgiven for thinking, as I and
others did, that, unless your name was Rooker or Feldman, this supposed limit on the jurisdiction
of the federal courts applied to no one, save the occasional innocent who thought he could obtain
appellate review of a final state supreme court decision in federal district court, as opposed to the
U.S. Supreme Court. See Samuel Bray, Rooker-Feldman (1923–2006), 9 Green Bag 2d 317,
317–18 (2006); In re Smith, 349 F. App’x 12, 17 (6th Cir. 2009) (Sutton, J., concurring in part
and dissenting in part).

         But that did not happen. As this case and many others in our circuit confirm, Rooker-
Feldman is back to its old tricks of interfering with efforts to vindicate federal rights and
misleading federal courts into thinking they have no jurisdiction over cases Congress empowered
them to decide. In our circuit alone, there have been dozens of post-Exxon Mobil cases tangling
with the doctrine: by my count, at least 80. See, e.g., Hake v. Simpson, 770 F. App’x 733, 736
(6th Cir. 2019); Berry v. Schmitt, 688 F.3d 290, 298–302 (6th Cir. 2012); Edwards v. Thornton,
413 F. App’x 802, 803–04 (6th Cir. 2011); Lawrence v. Welch, 531 F.3d 364, 370–72 (6th Cir.
2008).

         We are not alone. Rooker-Feldman continues to wreak havoc across the country. See,
e.g., Klimowicz v. Deutsche Bank Nat’l Tr. Co., 907 F.3d 61, 64–66 (1st Cir. 2018); Sung Cho v.
City of New York, 910 F.3d 639, 644–49 (2d Cir. 2018); In re Phila. Entm’t & Dev. Partners,
879 F.3d 492, 498–503 (3d Cir. 2018); Hulsey v. Cisa, 947 F.3d 246, 249–52 (4th Cir. 2020);
Truong v. Bank of Am., N.A., 717 F.3d 377, 382–85 (5th Cir. 2013); Kelley v. Med-1 Sols., LLC,
 Nos. 19-1091/1127/1128                VanderKodde, et al. v.                            Page 11
                                   Mary Jane M. Elliott, P.C., et al.

548 F.3d 600, 605–07 (7th Cir. 2008); Dodson v. Univ. of Ark. for Med. Scis., 601 F.3d 750,
754–56 (8th Cir. 2010); Cooper v. Ramos, 704 F.3d 772, 777–82 (9th Cir. 2012); Mayotte v. U.S.
Bank Nat’l Ass’n, 880 F.3d 1169, 1173–76 (10th Cir. 2018); May v. Morgan County, 878 F.3d
1001, 1004–07 (11th Cir. 2017); D.C. Healthcare Sys., Inc. v. District of Columbia, 925 F.3d
481, 485–90 (D.C. Cir. 2019).

       Notwithstanding Exxon Mobil’s efforts to return Rooker-Feldman to its modest roots,
lawyers continue to invoke the rule and judges continue to dismiss federal actions under it.
Here’s to urging the Court to give one last requiem to Rooker-Feldman.

       The Rooker side of things had what seemed to be a humble start in 1923. The Supreme
Court dismissed a federal lawsuit seeking to “declare” a state trial court judgment “null and
void” after it had already been affirmed by the state’s supreme court. Rooker v. Fid. Tr. Co., 263
U.S. 413, 414. The brisk, unanimous opinion turned on a section of the Judicial Code, now
located at 28 U.S.C. § 1257, that permits only the United States Supreme Court to review appeals
from state supreme courts. Id. at 416. That was right—not because of comity concerns or any
new doctrine that limited the jurisdiction of the federal courts but because only the United States
Supreme Court, not federal district courts, may entertain appeals from final judgments of the
state courts. 28 U.S.C. § 1257.

       Born of a misapprehension about how to appeal a state supreme court decision, Rooker
was “largely forgotten” until a law professor in 1980 re-conceptualized it into a doctrine that
barred federal courts from addressing federal claims that overlapped with state court rulings.
Richard H. Fallon, Jr., John F. Manning, Daniel J. Meltzer & David L. Shapiro, Hart and
Wechsler’s The Federal Courts and the Federal System 1409 (7th ed. 2015); see Williamson
B.C. Chang, Rediscovering the Rooker Doctrine: Section 1983, Res Judicata and the Federal
Courts, 31 Hastings L.J. 1337 (1980). Three years later, Feldman completed the picture. The
Court relied on Rooker in dismissing a federal lawsuit as an attempted appeal of a District of
Columbia court’s bar-admission ruling. D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
The Court’s suggestion that federal courts lack jurisdiction over claims “inextricably
 Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                             Page 12
                                    Mary Jane M. Elliott, P.C., et al.

intertwined” with state court “decisions,” id. at 482 n.16, 486, became a prolific source of
controversy, spawning a brood of lower-court heirs.

       Rooker-Feldman developed into an inscrutable abstention doctrine, an untethered way for
federal courts to defer to state court litigation of related cases and controversies and a new way
to avoid deciding federal questions. In one scholar’s view, it became “the primary docket-
clearing workhorse for the federal courts.” Susan Bandes, The Rooker-Feldman Doctrine:
Evaluating Its Jurisdictional Status, 74 Notre Dame L. Rev. 1175, 1175 (1999). In the process,
it mushroomed well beyond the § 1257 explanation that gave it birth, as the federal courts found
one claim after another closely intertwined with claims raised, resolved, sometimes still pending,
in the state courts. See, e.g., Moccio v. N.Y. State Office of Court Admin., 95 F.3d 195, 199 (2d
Cir. 1996) (collecting cases). Scholars criticized the decisions and urged the Supreme Court to
reassess. See Thomas D. Rowe, Rooker-Feldman: Worth Only the Powder to Blow it Up?,
74 Notre Dame L. Rev. 1081, 1084 (1999); Jack M. Beermann, Comments on Rooker-Feldman
or Let State Law Be Our Guide, 74 Notre Dame L. Rev. 1209, 1233 (1999); Barry Friedman
& James E. Gaylord, Rooker-Feldman, From the Ground Up, 74 Notre Dame L. Rev. 1129,
1133 (1999).

       Cue Exxon Mobil v. Saudi Basic Industries, 544 U.S. 280 (2005). No mean proceduralist,
Justice Ginsburg set the stage this way: “Variously interpreted in the lower courts, the doctrine
has sometimes been construed to extend far beyond the contours of the Rooker and Feldman
cases, overriding Congress’ conferral of federal-court jurisdiction concurrent with jurisdiction
exercised by state courts, and superseding the ordinary application of preclusion law pursuant to
28 U.S.C. § 1738.” Id. at 283. She proceeded to emphasize the “narrow ground” the two
decisions occupy. Id. at 284. They apply only to litigants who sidestep § 1257 by trying to
vacate or reverse final state court decisions in federal district court: namely, only to “cases
brought by state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review and rejection
of those judgments.” Id. The key words are “review” and “judgments.” The doctrine does not
apply to federal lawsuits presenting similar issues to those decided in a state court case or even to
cases that present exactly the same, and thus the most inextricably intertwined, issues. See id. at
 Nos. 19-1091/1127/1128                  VanderKodde, et al. v.                              Page 13
                                     Mary Jane M. Elliott, P.C., et al.

293. Else, Rooker-Feldman would extend “far beyond” its proper scope. Id. at 283. As a
jurisdictional doctrine focused on state court judgments, it’s about one thing and one thing alone:
efforts to evade Congress’s decision to funnel all appeals from final state court decisions to the
United States Supreme Court.

       That seemed to be it. One year later, Justice Stevens pronounced that Exxon Mobil had
“finally interred” the doctrine after it had “produced nothing but mischief for 23 years.” Lance v.
Dennis, 546 U.S. 459, 468 (2006) (Stevens, J., dissenting). One commentator wrote a mock
obituary for “Rooker Feldman, the legal personality,” “hop[ing] that he leaves no survivors.”
Samuel Bray, Rooker-Feldman (1923–2006), 9 Green Bag 2d 317, 318 (2006).

       But Rooker-Feldman harasses litigants and courts to this day. Litigants continue to make
expansive Rooker-Feldman arguments, even to the Supreme Court itself. Skinner v. Switzer,
562 U.S. 521, 531 (2011). And lower courts keep buying them. See id. at 529. One empirical
analysis suggests the doctrine proliferated even more after Exxon Mobil’s attempt to limit it.
Raphael Graybill, Comment, The Rook That Would Be King: Rooker-Feldman Abstention
Analysis After Saudi Basic, 32 Yale J. on Reg. 591, 591–92 (2015). That conclusion matches my
anecdotal experience.

       Think of this case and the allegations in it. Plaintiffs allege that the defendants requested
state court writs of garnishment with greater post-judgment interest than state law allowed, all in
violation of the federal Fair Debt Collection Practices Act. See 15 U.S.C. § 1692e. No part of
this federal lawsuit could be thought of as an effort to review a final state court judgment in
disregard of § 1257. Today’s lawsuit does not seek to undo the writs of garnishment. Just the
opposite:    The plaintiffs premise their federal lawsuit on the existence of the writs of
garnishment—the final state court decisions.         Without those decisions, there is no “false
representation” to challenge and no federal lawsuit to bring. 15 U.S.C. § 1692e(2). That
Rooker-Feldman purports to limit our jurisdiction makes matters worse.                   Once raised,
jurisdictional defenses must be addressed.            Once addressed, Rooker-Feldman’s many
descendants and accordion-like verbal formulations must be confronted, sometimes spiked by
federal judicial instincts to do less rather than more and to defer to state courts in the process.
 Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                              Page 14
                                    Mary Jane M. Elliott, P.C., et al.

        While I have no objection to those instincts, Rooker-Feldman is not the way to channel
them.   Better, it seems to me, to recall the roots of Rooker-Feldman and its status as a
jurisdictional defense, both of which offer a way to cabin it.

        Rooker started as an implication. In saying that “[f]inal judgments or decrees rendered
by the highest court of a State in which a decision could be had, may be reviewed by the
Supreme Court,” § 1257 implies that state court losers may not appeal those judgments to federal
district courts. Just one federal statute to my knowledge empowers district courts to review final
state court judgments, 28 U.S.C. § 2254(a), which allows federal habeas review of state
prisoners’ petitions for relief. Even that statute allows just collateral review, as opposed to direct
review, of state court final judgments. That no other federal statute permits federal district courts
to directly review state court judgments cements § 1257’s implication that the U.S. Supreme
Court normally is the exclusive route to appeal final state court judgments.

        The Court’s recent efforts to tighten the screws on the meaning of subject matter
jurisdiction point in the same direction. See, e.g., Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154,
166 (2010); Arbaugh v. Y & H Corp., 546 U.S. 500, 510 (2006); Herr v. U.S. Forest Serv., 803
F.3d 809, 813 (6th Cir. 2015). How strange to treat Rooker-Feldman as a jurisdictional defense
and yet to extend it beyond its jurisdictional roots in § 1257. All that’s at issue is the meaning of
a jurisdictional provision—a matter of statutory interpretation, not a free-flowing exercise in
identifying new explanations for diminishing federal jurisdiction. The same could be said of the
Court’s efforts to root other doctrines more rigorously in statutory text. See, e.g., Lexmark Int’l.,
Inc. v. Static Control Components, Inc., 572 U.S. 118, 127–28 (2014); Alexander v. Sandoval,
532 U.S. 275, 286–87 (2001).

        The text of the statute demands an appellate and judgment-centered approach, which
asks, as Exxon Mobil asked, whether the claimant seeks to “review” final state court
“judgments.” 544 U.S. at 284, 292–94. And that’s all Rooker did in response to the plaintiff’s
request to a federal district court to “declare[] null and void” a state court judgment, reminding
litigants that only the Supreme Court “could entertain a proceeding to reverse or modify [a state
court] judgment.” 263 U.S. at 414, 416.
 Nos. 19-1091/1127/1128                VanderKodde, et al. v.                             Page 15
                                   Mary Jane M. Elliott, P.C., et al.

       Any broader approach—using the rule to call into question federal court efforts to
undermine or sidestep or second guess state court rulings—pulls into its vortex the many things
the rule does not do. Above everything else, the rule is not a substitute for claim or issue
preclusion. In our legal system of overlapping state and federal jurisdiction, dueling resolutions
of claims and issues are a national litigation reality. See Growe v. Emison, 507 U.S. 25, 32
(1993). There’s no way around it in our federalist system. But Congress and the courts already
have developed a full arsenal of tools to deal with these problems. Federal courts must give full
faith and credit to state court judgments. 28 U.S.C. § 1738. That means state court judgments
have the same preclusive effect in federal court that they would have within the State. Migra v.
Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Long-standing preclusion doctrines
thus offer plenty of tools—and non-jurisdictional tools at that—to rebuff creative attempts to re-
litigate state court decisions and judgments in federal court. See Exxon Mobil, 544 U.S. at 293.
It is hard to see a situation where Rooker-Feldman could add anything meaningful to these rules.
Fallon, Jr., et al., supra, at 1409–10; see also Friedman & Gaylord, supra, at 1131–33.

       Remember one thing more.        The state courts have not had problems dealing with
overlapping state and federal court decisions from the other direction.         Claim and issue
preclusion principles have worked just fine in deciding how to deal with a pending or final
federal court action with overlapping issues. To my knowledge, there is no Rooker-Feldman
equivalent in the fifty state high courts. We might learn a thing or two from them.

       Why does this continue to happen? Why do good lawyers and judges continue to invoke
Rooker-Feldman in the federal courts? Two possibilities come to mind.

       One is a clause in the Court’s recent opinion. While Exxon Mobil tamped fights over the
meaning of “inextricably intertwined” state and federal court cases, it potentially left room for
debate over the meaning of federal causes of action “complaining of injuries caused by state-
court judgments.” 544 U.S. at 284. The clause could refer to a state court judgment that injures
someone because they lost (and they wish to appeal it). Or it could refer, as some have argued,
to a state court judgment that injures someone because of a ruling in the decision (and they wish
to avoid it by relitigating the point in another forum or by using the ruling as a springboard, as
 Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                            Page 16
                                    Mary Jane M. Elliott, P.C., et al.

here, for a federal cause of action). The former possibility is consistent with the rest of the
sentence of which it is a part—that the rule applies only to “review” of state court “judgments.”
Id. at 284. The latter possibility transforms the rule into a difficult-to-pin down inquiry that
invariably overlaps with claim and issue preclusion, and ultimately contradicts the top-line
imperative of Exxon Mobil: to use preclusion principles rather than a spongy jurisdictional
doctrine to deal with issues arising in overlapping state and federal cases.

       A second possibility is a naming problem. Each step away from the statute that justifies
the rule creates exponential risks of expansion and confusion. The rule started innocently as one
case name, a single step removed from the statute. Then it became another case name. Then it
became a doctrine. Before long, it took on a life of its own as language from the two decisions,
read creatively by lawyers and judges and academics conceptualizing the doctrine, created new
justifications for the rule and new areas for the rule to colonize. Perhaps it’s worth going back to
the first link in this chain. The rule stems from a statute and could be named accordingly: say
“the 1257 Rule” or “the Supreme Court review rule.” If you doubt me, compare the fortunes of
the “final judgment rule” and the “Rooker-Feldman doctrine.”

       Whatever the source of the problem, the remedy in the lower courts is straightforward.
Absent a claim seeking review of a final state court judgment, a federal court tempted to dismiss
a case under Rooker-Feldman should do one thing: Stop. If the temptation lingers, the court
should try something else: Reconsider. And if that does not work, the court should exercise
jurisdiction anyway and ask the U.S. Supreme Court to reverse it. The Court, I suspect, never
will, and that’s all we lower court judges should need to know.